The defendant, age twenty-five, pleaded guilty to the charge in two counts of violation of the Uniform State Narcotic Drug Act, §§ 19-246 and 19-265 of the General Statutes, and was sentenced to the state's prison for not less than six nor more than eight years on each of two counts, to be served concurrently. The penalty provided for this crime is a fine of not less than $500 nor more than $3000, or imprisonment of not less than five nor more than ten years or both.
On July 19, 1960, federal agents, having the Wigwam Restaurant in Bridgeport under surveillance as a place where narcotics were sold, purchased from the defendant ten marihuana cigarettes, for a price of $10. The actual purchase and sale was made on Railroad Avenue near the Wigwam Restaurant at about 10 p.m. On July 21, 1960, federal agents made a further purchase from the defendant in the Wigwam Restaurant. This transaction occurred at 11:45 p.m. Shortly thereafter the defendant, feeling he was "hot," left Bridgeport and was not apprehended until April 16, 1961.
   The defendant has a police record which begins in 1952 and runs to date. His is a life of conflict